 RUBBER FABRICATORS, INC.67Rubber Fabricators,Inc.andUnited Rubber,.Cork,Linoleumand Plastic Workers of America,AFL-CIO.Case No. 9-CA-2596.April 17, 1963DECISION AND ORDEROn December 14, 1962, Trial Examiner Samuel Ross issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached'IntermediateReport.The Trial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices as alleged in thecomplaint.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and" supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in.connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered, the Interme-diate Report and the entire record in the case, including the exceptionsand briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as modified below:'.1.We find, contrary to the Trial Examiner, that General ManagerSchnurr's interrogation of employee McClung as to his union activi-ties,when considered against the background of the Respondent'sunion animus and in the context of the other 8 (a) (1) violations hereinfound to exist, restrained and interfered with McClung's rights asguaranteed in. Section.7 of the Act, in violation of Section 8 ('a) (1) ofthe Act 2We find it unnecessary to pass upon the Trial Examiner's findingthat Earl Garner's threat to discharge Supervisor Jackie Cooper, madeto employee Martha Smith, constituted a violation of Section 8(a) (1)of the Act.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications :1.Paragraph 1(d) of the Recommended Order is modified to readas, follows :'Member Rodgers would'not find that Respondent'soffer to promote McClung to asupervisory position diolated Section 8(a) (1).'Further,for the reasons set forth in thedissenting opinion inIsis Plumbing&HeatingCo:, 138 NLRB 716, Member Rodgers wouldnot award interest on backpay.,,,CompareBlue Flash Express,Inc.,109 NLRB 591.142 NLRB No. 12.712-548-64-vol. 142-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDProhibiting or restricting employees from talking about unionsin the plant during nonworking hours.2.The designation of paragraph (e) of the Recommended Order ischanged to paragraph (f) and inserted between it and paragraph (d)is the following paragraph :(e) Interrogating employees regarding their membership in,or activities on behalf of, a labor organization in a manner consti-tuting interference, restraint, or coercion in violation of Section8(a) (1) of the Act.3.The Appendix attached to the Intermediate Report is herebymodified by striking the paragraph beginning "WE WILL NOT prohibitor restrict," and substituting therefor the following :WE WILL NOT prohibit or restrict employees from talking aboutunions in the plant during nonworking hours.4.The Appendix is further modified by inserting after the aboveparagraph the following :WE WILL NOT coercively or unlawfully interrogate our em-ployees regarding their union membership, activities, or desires.5.The Appendix is further modified by adding the following state-ment immediately below the signature line at the bottom of the notice :NoTE.-We will notify the above-named employee, if presentlyserving in the Armed Forces of the United States, of his right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargeand an amendedcharge filed May 21 and July 3, 1962, respectively,by United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO(herein called the Union), the General Counsel of the National Labor RelationsBoard issued a complaint dated July 6, 1962, against Rubber Fabricators, Inc. (hereincalled the Respondent or the Company), alleging that the Respondent had engagedand is engaging in unfair labor practices within the meaning of Section 8(a)(1)and (3) and Section 2(6) and (7) of the Act. In substance, the complaint, asamended at the hearing,' alleges that Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by the Act, by interrogation,threats, surveillance, and other means, and that Respondent discriminated againstemployees by laying off and refusing to reinstate one employee,2 and by laying offand subsequently discharging another employee,3 because of their activities on behalf1 At the close of his case, the General Counsel was granted permission to amend the,complaint by adding the following language as paragraph 6(f) thereof:The conduct of said Schnurr,on or about March 23, 1962,in offering to promoteEarl Gerald McClung, an employee of Respondent,to a supervisory position in orderto restrain said employee's activity on behalf of the Union.James Ross.a Earl Gerald McClung. RUBBER FABRICATORS, INC.69of the Union.The Respondent filed an answer denying the substantive allegationsof the complaint and the commission of unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner Samuel Rossin Summersville,West Virginia, on September 5 and 6, 1962.All parties wererepresented at the hearing by counsel and were afforded full opportunity to beheard, to introduce evidence, to examine and cross-examine witnesses, to presentoral argument, and to file briefs.Briefswere filed by the Respondent and theGeneral Counsel on September 28 and October 1, 1962, respectively, which I have'carefully considered.Upon the entire record in the case, and from my observation of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent is a West Virginia corporation engaged in the manufacture andsale of rubber life rafts and other survival equipment at plants located in Richwoodrand Grantsville,West Virginia.4During the past 12 months, a representative period,Respondent sold and shipped products valued in excess of $50,000 from its plantsinWest Virginia to points and places outside said State.During the same period,the Company's gross sales were in excess of $500,000.On the foregoing admittedfacts, the Respondent concedes and I find that it is engaged in interstate commercewithin the meaning of Section 2(6) and (7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDThe parties have stipulated and I find that United Rubber,Cork,Linoleum andPlasticWorkers of America,AFL-CIO,is a labor organization within the meaning,of Section2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent's Richwood plant has been in operation since July 1959.In October 1961, the Union commenced a campaign to organize the employees ofRespondent's Richwood,West Virginia, plant.Later that same month, Robert L.Schnurr, secretary of Respondent and general manager of the Richwood plant, madea speech to all the employees during working hours, in which he voiced the Re-spondent's opposition to union representation of the employees, and, according tothe credited testimony of Earl Gerald McClung and James Ross, thteatened thatthe plant would move if the Union succeeded in its organizational drive .5Schnurr's speech is not alleged as a violation of Section 8(a) (1) of the Act,undoubtedly because it occurred more than 6 months prior to the filing of the chargein this case, and, therefore, is barred from consideration as an unfair labor practiceby the limitations contained in Section 10(b) of the Act.Moreover, Respondentdoes not dispute that it actively opposed union representation of its employees.Accordingly, I find that from the inception of the Union's organizing campaign,Respondent not only was opposed to the representation of its employees by theUnion, but also made that opposition known to its Richwood employees by Schnurr'sspeech described above.B. Interference, restraint, and coercionAs noted above, the complaint alleges that Respondent, on a number of occasions,and by various means, engaged in interference, restraint, and coercion of employeesin violation of Section 8(a)( I) of the Act.The testimony regarding these allegedviolations will be reported and considered chronologically.4Only the Richwood plant Is involved In this proceeding.6 Schnurr denied making the threat.According to Schnurr, and Delbert E. Mossor,Respondent's supervisor in charge of cutting and production, Schnurr said that the plantwould stay in business as long as it could make a profit. For reasons appearing herein-after, I regard both Schnurr and Mossor as witnesses in whose testimony I cannot placemuch reliance.Conversely, I was favorably impressed with the apparent candor, frank-ness, and veracity of both McClung and Ross.Moreover, as hereinafter found, a similarthreat was conveyed by Respondent to its employees by a letter dated April 24, 1962.Accordingly, I do not credit either Schnurr's or Mossor's testimony that no such threatwas made. 70DECISIONSOF NATIONAL LABORRELATIONS BOARD1.Employee Jackie Cooper was one of the early participants in the Union'sorganizational campaign at Richwood.He attended union meetings and assisted inpassing out union authorization cards to Respondent's employees. In about Decem-ber 1961, Cooper was promoted to a supervisory position in the packing department.He continued, nevertheless, to attend union meetings.In February 1962, according to the uncontradicted and credited testimony ofemployee Martha Smith, Supervisor Earl Garner, referring to Cooper, said, "thereis a boy if he doesn't watch his step he's going to get fired.They [the Company] hadbeen accusing him for working for the Union but he's a good liar."Garner was notcalled to refute Smith's testimony, and no explanation was offered by Respondentfor its failure to do so. In the absence of a concurrent explanation to Smith, thatnonsupervisory employees could not lawfully be discharged for engaging in unionactivity,Garner's statement clearly conveyed the threat that employees who engagedin such activity would likewise be subject to discharge.Accordingly, I concludethat thereby, Respondent engaged in interference, restraint, and coercion of employ-ee's rights in violation of Section 8(a) (1) of the Act.2.From the inception of the Union's campaign, employee Earl Gerald McClungwas its principal proponent at the Richwood plant.On March 8, 1962,6 the Unionfiled a petition for certification as the representative of Respondent's production andmaintenance employees at said plant.?A few days later, on March 12, whileMcClung was in Respondent's office, he was asked by General Manager Schnurr,"how are you and your activities going?"McClung inquired, "what do you mean?"Schnurr explicated, "you and the Union."McClung then replied, "well, we arenot doing as well as we would like to, but we are doing all right." 8The complaint alleges that the foregoing interrogation was coercive and violatedSection 8(a) (1). I do not agree. The Board no longer followsa per sedoctrine thatall employer inquiries directed to the employees concerning union matters are viola-tions of the Act.9The test which the Board applies in determining whether interroga-tion is lawful or unlawful, an enunciated inBlue Flash,is "whether under all thecircumstances the interrogation reasonably tends to restrain or interfere with the em-ployees in the exercise of rights guaranteed by the Act." In making such determina-tion, "the time, the place, the personnel involved, the information sought and theEmployer's conceded preference must be considered." 10Applying these tests, Iregard the instant inquiry made by Schnurr as casual and friendly, and not inferenceor restraint.Accordingly, I conclude that such interrogation did not violate Section8(a)(1) of the Act.3.On March 16 McClung was instructed to go to Schnurr's office, and on arrivalwas told by Schnurr that he was being promoted to the job of supervisor "over thecutting department."McClung asked Schnurr whether he means "group leader,"and Scnurr assured him that he meant supervisor. Schnurr told McClung that thepromotion would be temporary, but that it would become permanent and they woulddiscuss salary at the end of 2 weeks.The record does not disclose whether or notMcClung accepted the promotion at that time.However, on the following Monday,McClung advised several of Respondent's supervisors that he preferred not to acceptthe responsibility, and would not accept the promotion, because he did not wish to"straddle the fence." 11About a week later, Schnurr asked McClung whether hehad changed his mind, and the latter replied in the negative.The next day, Schnurrintroduced McClung to Respondent's president, Fleming, "as the new supervisor inthe cutting department."McClung then told Fleming that he had been offered thejob, but "wasn't taking it."Fleming suggested that employees "should want to ad-vance forward" and not remain static.In addition to the foregoing, the General Counsel adduced proof that a similar pro-motion in the packaging department had been offered to, and accepted by, JackieCooper, who like McClung, had also been active in the Union's effort to achieverepresentative status for Respondent's employees.After his promotion, accordingto Cooper's uncontroverted and credited testimony, General Manager Schnurr askedhim to identify the employees who had signed union authorization cards.eUnless otherwise specifically noted, all dates hereafter refer to 1962.° Case No. 3-RC-4878 (not published in NLRB volumes).The conversation between McClung and Schnurr is based on McClung's credited testi-mony.Schnurr denied any knowledge of this conversation, but I do not credit his denial.9 Blue Flash Express, Inc.,109 NLRB 591.20N.L.R.B. v. SyracuseColorPress,Inc.,209 F. 2d596, 599(C.A. 2)."Although not explicated, by the term "straddle the fence," McClung quite apparentlywas sayingthat he preferredto continuehis association with the Union rather than todivide his loyalty by acceptingpromotion to the side of management. RUBBER FABRICATORS, INC.71As noted above, the complaint was amended at the hearing to include an allegationthat Respondent offered the promotion to McClung "in order to restrain said em-ployee's activities for and on behalf of the Union." In defense, the Respondent ad-duced testimony that: as a consequence of receiving several new contracts for itsproducts, its labor force had expanded rapidly from about 30 to 200 employees; ithad sought unsuccessfully to recruit experienced supervisory personnel from outsidethe area; it had finally decided to develop and train supervisors from among theemployees whom it had hired locally; and it had promoted Douglas Mullins andJackie Cooper to supervisory status in furtherance of this policy.The Respondentfurther adduced testimony that Mossor, its supervisor in charge of production andcutting, had too many people to supervise, and too much territory "to cover," andthat General Manager Schnurr offered promotion to McClung to lighten. Mossor's.supervisory load.Significantly, however, after McClung's declination, the Respond-ent did not fill the position of supervisor of the cutting department.Moreover, theRespondent offered no proof or explanation why, in the light of the alleged need forsuch a supervisor, the position remained unfilled.On the foregoing record, including the promotion of Cooper, another of the activeunion proponents, to supervisory status, the subsequent interrogation of Cooper re-garding the identity of employees who had signed union cards, the Respondent'sadmitted hostility to the Union, and the failure of Respondent, despite the allegedneed therefor, either to fill the position of supervisor of the cutting department, orto offer any explanation for its failure to do so, I am persuaded and conclude thatthe offer of promotion to McClung was not motivated by any alleged need for asupervisor of his department, but rather was inspired by Respondent's desire toeliminate further activities by McClung on behalf of the Union.Accordingly, I con-clude that thereby, Respondent interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by the Act, and engaged in an unfair labor prac-tice within the meaning of Section 8(a) (1) of the Act.4.On the night of March 22 or 23, a union meeting was held at the home ofMcClung's mother in Holcumb, West Virginia.At about 9:30 p.m., as they leftthe meeting, a number of Respondent's employees observed Supervisor Delbert E.Mossor and Dennis Ash, the husband of another of Respondent's supervisors,sittingin the latter's car which was parked on the highway diagonally across from the en-trance road leading to the meeting place.Mossor admitted that he went to the placewhere the meeting was being held shortly before 9 p.m., that he drove back andforth in front of the house two or three times, and that he parked at the place wherehe had been observed by Respondent's employeesuntilafter themeeting ended atabout 9:30 p.m.Mossor further admitted that he had no business in the area wherethe union meeting was held.Despite the foregoing admissions, Mossor denied thathis purpose in going to the meeting site, and parking there untilthe meeting ended,was to learn the identity of the persons attending.He further denied that he recog-nized or made any attempt to recognize any of the employees who attended.Whenasked what then was the purpose of his presence there, he testified that he was justcurious to learn what was going on.He was unable, however, to give anyexplanationas to how he expected to accomplish the satisfaction of his curiosity by sitting in theparked car. In the light of the patently implausible explanation for his presence atthe site of the meeting, I regard Mossor's denial, that his purpose was to ascertain theidentity of the employees who attended, as unworthy of credence, and I conclude thatsuch was the motivation for his surveillance of the meeting.12Inview of the factthat several of Respondent's employees were able to recognize Mossor despite thedarkness of the night, and in view of my lack of regard for Mossor's veracity, I amalso persuaded and find, contrary to Mossor's denial, that he was able to recognizesome of the employees who attended the union meeting.Moreover, in the light ofthe previously noted interrogation of Supervisor Jackie Cooper by General ManagerSchnurr regarding the identity of employees who had signed union authorizationcards, I likewise do not credit either Mossor's testimony that he engaged in the sur-veillance of the union meeting on his own initiative, or his testimony that he did notreport to anyone what he had observed.On the foregoing record, I conclude that by Mossor's surveillance of the unionmeeting described above, Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by the Act, and thereby engaged in un-fair labor practices within the meaning of Section 8(a) (1) of the Act.135.About 1 week after the union meeting referred to above, Respondent laid offsome employees in the cutting and other departments in the Richwood plant.OnApril 13, the Respondent, the Union, and District 50, United Mine Workers of"Dyer v.MacDougall,201 F. 2d 265,269 (C.A. 2),IsDal-Tex OpticalCompany, Inc.,137 N7.I:I: 274. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, the intervenor in the representation proceeding,executed an agreement fora consent election which was scheduled for April 26. Two days before the election,the Respondent sent a letter to its employees,the last two paragraphs of which, statedas follows:We want to stay in business and we expect to continue in business in Richwoodand in Grantsville.YOU CAN END ALL OF THE UNCERTAINTY ON THURSDAY, BYVOTINGNO.Then the strangers who came to Richwood can all go back to,Akron-we can all settle down and have peace and security.Respondent's Vice President Zannoni, the signatory to the above letter, was askedto explain what "uncertainty" he was referring to in the above quotation from theletter.He made the unresponsive and implausible response that he believed thatthere was "a generalslowdown in work," and that like "a coach at half time," hewas attempting to "put some spirit in the team." 14 In the context in which itappears, I am persuaded and conclude that Respondent's gratuitous statement thatitwanted to stayin business,followed immediately by the suggestion that the em-ployees could end the "uncertainty" by voting against the Union, clearly implied.that the "uncertainty" referred to the possibility that the Respondent might, nowith-standing its desires and expectations,discontinue operations at the Richwood plantin the event of a union victory at the election.This implication is likewise supportedby the statement in the letter that "peace and security" would ensue when "thestrangers [the Union's organizers]" returned "to Akron [the headquarters of theUnion]."Accordingly, I conclude that by the foregoing letter, Respondent threat-ened the job security of its employees if the Union won, and thereby restrainedand coerced employees in violation of Section 8 (a) (1) of the Act.6.The parties stipulated that the election, which was held on April 26, resulted inthe defeat of both the Union and the Intervenor District 50.On May 17, McClungwas recalled from layoff and restored to his former job.On the same day, accordingtoMcClung's credited testimony, General Manager Schnurr told him, "McClung,the Unionisout.I don't want to hear any more speeches or campaign for at leastanother year."McClung replied, "Well, a year is a long time off and if nothingcomes up you won't hear anything." Schnurr did not deny making this statement to,McClung.Instead, he testified thatMcClung frequently engaged in excessivetalking, and that he had warned McClung regarding this failing on several occasions,.once in writing.lsRespondent contends that in view of McClung's propensity for excessive talking,Schnurr's statement above did not constitute interference, restraint, or coercion withinthe meaning of Section 8(a)( I) of the Act. I do not agree.Although Respondentundoubtedly had the right to prohibit talking generally, especially such that would'interfere with production, it could not lawfully restrict employees in their right to,discuss or promote unions during nonworking time.16Schnurr's statement toMcClung quoted above did not limit the prohibition of speechmaking or campaign-ing for unions to nonworking time.Moreover, this statement was made by SchnurrtoMcClung at a time when, according to the latter's credited testimony, he was nottalking to anybody.Accordingly, I conclude that by Schnurr's said statement toMcClung, Respondent interfered with, restrained, and coerced employees in theexercise of rights guaranteed by the Act, in violation of Section 8(a)(1) of the Act.7.On the following day, May 18, while McClung was working in the cuttingdepartment, Supervisor Mossor told him that one employee should be able to do allthe work in the department alone.McClung replied that he had heard that duringhis layoff, Mosser had worked in the cutting department 14 to 16 hours per day,and 6 to 7 days per week, and that he had been helped by "4 or 5 guys."Mossor thensaid, "You better shut up and get back to work.You known your standing with-this Company."The complaint (paragraph 6(d)) alleges that by Mossor's foregoing statementtoMcClung, Respondent was guilty of "warning an employee not to speak inthe presence of other employees about working conditions," and "informing theemployee that Respondent had knowledge of his Union membership,." in viola-tion of Section 8(a)(1) of the Act. I regard McClung's testimony, which was allthe General Counsel adduced in this regard, as insufficient to support this alleged'14Aside from Zannoni's conclusionary testimony,the record is devoid of any evidence ofthe existence of any "slowdown in work."I, therefore,do not credit Zannoni's implausibleexplanation of the word "uncertainty"in the last paragraph of the letter.11Respondent's Exhibit No. 10.11Walton ManufacturingCompany,126 NLRB 697. RUBBER FABRICATORS, INC.73violation.In the first place, I can perceive no basis for concluding from this testi-mony, that McClung was instructed by Mossor to desist from talking about workingconditions.Moreover, I know of no provision in the Act which prevents an em-ployer from telling an employee during working time, to be silent and to get backto work. Furthermore, I find it difficult to understand how the equivocal statement,"You know your standing with the Company," necessarily means that Mossor wasinforming McClung that the Respondent had knowledge of his union membershipand activities.At best, the sentence was ambiguous and capable of several connota-tions.Quite apparently, the implication of this remark was that McClung waspersona non gratawith the Respondent.But this does not necessarily mean thatMossor was advising McClung that the Company had knowledge of his unionactivity, since quite conceivably, the reference to McClung's disfavored status mightalso have referred to his refusal to accept promotion to supervisor. In view of theambiguity, I conclude that there is insufficient proof of any unlawful implication inMossor's above statement to McClung.17Accordingly, I find that the General Counsel has failed to establish by adequateproof, the violation of Section 8(a) (1) of the Act set forth in paragraph 6(d) of thecomplaint.C. The alleged discriminatory layoffs and discharge of Earl McClungMcClung was hired by Respondent to work at the Richwood plant in August1960.His principal job was that of fabric stock cutter in the cutting departmentunder Supervisor Delbert E. Mossor, but on occasions, he worked at cementing, inthe vulcanizing room, in shipping and packing, as a buffer, as a press clickeroperator, and at loading and unloading trucks.When first hired, he was paid atthe rate of $1 per hour, but as a consequence of successive raises, the last of whichhe received in October on November 1961, his rate of pay was increased to $1.35per hour.McClung was laid off on April 3, 1962, recalled to work on May 17, laidoff again on June 11, reinstated on June 24, and fired on June 28.The GeneralCounsel contends that both of the layoffs and McClung's final termination 18 weremotivated by Respondent's hostility to the Union, and McClung's leading role inadvocating the Union's cause.1.McClung's layoff on April 3As noted above, McClung was the principal proponent of the Union in Re-spondent's plant.He signed a union authorization card in October 1961, solicitedother employees in the plant and at their homes to do likewise, supplied his mother'shome in nearby Holcumb, West Virginia, as a place for holding union meetings,and furnished transportation to the meetings for employees who had no independentmeans of getting to his mother's house. In view of my findings above, that GeneralManager Schnurr questioned McClung on March 8 regarding the Union's progress,and that Supervisor Mossor engaged in surveillance of a union meeting held at thehome of McClung's mother on March 22 or 23, I find and conclude that Respondentknew of McClung's active support of the Union prior to his layoff on April 3.19As found above, on March 16, Respondent offered to promote McClung to theposition of supervisor of the cutting department, because it diesired to eliminate hisactivities on behalf of the Union.McClung refused the promotion, and told Re-spondent's supervisors that his reason for not accepting was,inter alia,because hedid not want "to straddle the fence" on the issue of union representation for Re-spondent's employees.Several weeks later on April 3, McClung was laid off.Ac-cording to his undenied testimony, McClung was told that the reason for his layoffwas the completion by Respondent of its contract with the United States Governmentfor 15-man rubber life rafts.According to the notarized notice sent on April 3 by17Mossor's version of this conversation differed somewhat from that of McClung, but inview of my conclusion above, I deem it unnecessary to resolve the conflict in theirtestimony.1sAlthough the complaint makes no reference to McClung's final dismissal and does notallege it as a violation of the Act, the issue of whether he was discriminatorily dischargedwas fully litigated at the hearing and briefed by all the parties.19This conclusionis further supported by the uncontrovertedand creditedtestimony ofSupervisor JackieCooper,that in conversationswith General Manager SchnurrinMarch19e2, before McClung was laid off,Schnurr said, "Everythingwould be O.K.ifMcClungwould settle down and quit his unionactivity,"and, "Gerald[McClung] was going strongfor the Union." 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Manager Schnurr to. Respondent'smain officein Grantsville, McClung's lay-off was "permanent." 20McClung testified credibly and without contradiction that he had never beforebeen laid off because of the completion of a contract, and that on previous such oc-casions, he had been assigned to do general work about the plant, helping to loadand unload trucks, sweeping, packing life rafts, and performing other miscellaneouschores.McClung also testified without denial, that at a meeting of the GoodwillCommittee 21 with Schnurr at an unspecified time before the layoff, a request had beenmade that employees in the cutting department be put on a "piece rate," and thatSchnurr had replied that the girls on piece rates would be laid off when the Companywas short of materials, but the cutting department would stay on hourly rates and bekept working even if they "had to sweep the floors and clean up to stay busy."After McClung's layoff, according to the uncontroverted and credited testimony ofemployee Shirley Truman, cutting work on the 15-man rubber life rafts continued tobe performed by two employees who had not theretofore worked in the cuttingdepartment,22 and by Supervisor Mossor.McClung continued his activities on behalf of the Union after his layoff.Hedistributed union literature to employees at the plant entrances, he testified for theUnion at the Board hearing in the representation proceeding on April 13, and heacted as observer for the Union at the Board election on April 26.After the Union'sdefeat at the election, Respondent recalled McClung to work, and he was reinstatedon May 17. Upon his return, McClung resumed work on the same contract onwhich he had been working before his layoff.As found above, on the day thatMcClung resumed work for Respondent, he was told by General Manager Schnurrthat "the Union is out," and was admonished not to make "any more speeches" orto "campaign for at least another year."As noted above, McClung's testimony, that the reason he was given for his layoffwas completion of the contract for the 15-man rubber life rafts, was not denied byRespondent, nor was any effort made by Respondent to support this reason for hislayoff.Instead, the Respondent adduced testimony that the reason was that theCompany had temporarily run out of material to be cut and further processed. Inthis connection, Vice President Zannoni testified that the Company had originallyreceived 50,000 yards of rubber fabric, based on the assumption that each raftrequired about 55 yards of material.He further testified that when the rafts wereproduced, the Company actually used from 57 to 59 yards per raft with the resultthat before the required number of rafts had been completed, the Company founditself running short of fabric and had to order an additional 10,000 yards to completethe contract.According to Zannoni, the additional yardage was received by theCompany during the period between April 19 and June 24.GeneralManagerSchnurr testified that because of the material shortage, the cutting department, whichwas the firstto be affected, was the first to be laid off.23 Schnurr further testifiedthat the other three employees in the cutting department were laid off in the latter partof March, before McClung was terminated.On the foregoing record, documented by Respondent's records of orders andreceipts of fabric, there can be little doubt that Respondent was faced with a materialshortageat about the time of McClung's layoff, and that its layoff of some em-ployees 24 was required in the interests of good business management.That, how-ever, is not dispositive of the issue as to whether McClung's layoff was motivated byeconomic necessity, as the Respondent contends, or by antiunion considerations, asasserted by the General Counsel.On the entire record, I am persuaded that the latterwas the real reason for McClung's layoff. I base this conclusion on the following:(1)The reason given to McClung at the time of his layoff, completion of the con-tract for the life rafts, was not true 25 and it was not until the hearing in this case,that Respondent advanced the reason to be shortage of material.(2)Even the latter reason for McClung's layoff cannot be accepted in the light ofthe undenied testimony that cutting operations were continued during the period of20Respondent's Exhibit No. 11-A.n This was an employee representation group that met with General Manager Sehnurrto discuss plant and employee problems.22Edgel Blake and Herman Davis.ZaAccording to Schnurr,some employees in the fabrication and other departments werelaid off later in April.2*The records of the layoffs produced by Respondent show that the Company laid off49 of its approximately 200 employees.vsThe same reason "work completed on this Mark V raft," appears in the notice ofMcClung'slayoffwhich was sent to Respondent's home office on April 3. RUBBER FABRICATORS, INC.75McClung's layoff, and were performed by persons who were not regularly employedin the cutting department.(3)Respondent adduced no testimony regarding the extent of the cutting opera-tions which were performed during McClung's period of layoff, nor any that suchcutting work was not sufficient to keep McClung, its admittedly most capable cutter,occupied.Moreover, it offered no explanation or testimony to explain why McClungwas not retained to perform such cutting, or why it used employees who worked inother departments, rather than McClung, to do such work.(4)Although the material shortage, which Respondent belatedly asserted as thereason for McClung's layoff, was of a temporary nature, it is quite apparent that Re-spondent had no intention of ever recalling McClung when it laid him off.Thus,Schnurr's notice to Respondent's home office regarding McClung's layoff stated:"In the cutting section one permanent layoff was made: 2097-McClung, Earl, Rich-wood, West Virginia."(5) Schnurr's attempted explanation, that the reference to McClung's layoff insaid notice as "permanent" was an error of the secretary which he "neglected to cor-rect," is patently implausible because: (a) a reading of the notice shows that it firstlisted a number of employees whose layoff was designated as "temporary," and thenseparately listedMcClung as permanently laid off; (b) the said notice was signedand sworn to by Schnurr before a notary public; (c) Schnurr never thereafter advisedthe home office of the error; (d) although the secretary who allegedly made thiserror testified for Respondent, she was not asked to corroborate Schnurr's testimonyin this respect; and (e) the "permanent" layoff is consistent with the reason given toMcClung for his layoff (completion of the Mark V raft). I, therefore, do not creditSchnurr's attempted explanation that the "permanent" layoff notice was a clericalerror.(6)Although Zannoni testified that the additional material ordered by Respondentbegan to arrive on April 19, Respondent did not attempt to recall McClung untilabout May 11, after the Union was defeated at the Board election held on April 26.(7)The Respondent admittedly was hostile to and actively opposed the Union'seffort to organize its Richwood plant and, as found above, in connection, therewith,engaged in various acts of interference, restraint, and coercion of employees' rightsto defeat the Union.(8)The Respondent knew of McClung's leading role in advocating the Union inthe plant and, as found above, offered him promotion to supervisory status to elim-inate his activities on the Union's behalf.(9)On the day of McClung's reinstatement, he was admonished not to engage infurther campaigning or speechmaking for the Union for at least another year.For all the foregoing reasons, I am persuaded that when Respondent originallylaid off McClung, its intention was to be "permanently" rid of the leading advocateof the Union in the plant, that in pursuance of this plan, it falsely told McClung thathis layoff was necessary because of the completion of its Mark V contract, that Re-spondent thereafter concluded that in view of the Union's defeat at the Board elec-tion, it would be safe to recall him, its most capable cutter, back to work. I amfurther persuaded that in the light of the undenied testimony that cutting work wasperformed during McClung's period of layoff, and the absence of any explanationwhy he was not utilized for this work, the Respondent's belated assertion that shortageof material required his termination, is likewise pretextual.On the entire record, Iam convinced and find that the real reason for McClung's layoff was his advocacyof the Union's cause, and Respondent's hostility thereto.Accordingly I find andconclude that thereby, Respondent discriminated against McClung in regard to thetenure of his employment because of his activities on behalf of the Union, and dis-couraged membership in the Union, in violation of Section 8 (a) (3) and (1) of theAct.2.McClung's layoff on June 11After his reinstatement on May 17, McClung continued to work for Respondentuntil June 11, when he was again laid off by Supervisor Mossor.On this occasion,Mossor told McClung that the layoff was necessary because of a shortage of fabricto cut.McClung was recalled to work on June 25.26General Manager Schnurr testified that the reason for this layoff of McClung andthe other employees in the cutting department was that Respondent had completelycut up all the fabric on hand for the Mark IV suit contract.Respondent's recordsshow that no fabric was received for this contract between February and June 25,1962.° McClung's testimony that be was reinstated on June 24 Is apparently an error, sincethat date was a Sunday. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that the June 11 layoff of McClung was also mo-tivated by antiunion considerations.However, unlike the case of the earlier layoff,the General Counsel adduced no evidence that cutting work was performed by Re-spondent during this period of McClung's layoff. In addition, Respondent's recordssupport its testimony that the layoff was based on a shortage of material for thiscontract.Thus, unlike his earlier layoff, the reason given to McClung when he waslaid off was not changed at the hearing, but was supported by substantial and credibletestimony.Moreover, McClung was recalled to work on the very day that Respond-ent received its final shipment of 1,270 yards of fabric to complete the suit contract.On the foregoing record, I am persuaded and conclude that the General Counselhas failed to establish that McClung's layoff on June 11 was motivated by antiunionconsiderations.3.McClung's discharge on June 28On June 25, McClung made an error in cutting 54 plies of material for the Mark IV.suitwhich Respondent was making for the Government. In laying out the patternon the uppermost layer of fabric, McClung inadvertently had placed the pattern forthe front of the suit with the reverse side up.McClung admitted making the error.He also admitted that since the material was not the same on both sides, the frontswhich were cut in this manner could not be used.McClung was advised of this mis-take on the day it occurred by Ash, a supervisor in the fabrication department.Hethen told Supervisor Mossor that there was enough material left to fit in replace-ments for the unusuable fronts on the next cutting.On June 27 McClung completedthe last cut to complete the contract for the Mark IV suits, and was able to fit in theextra fronts without running out of material.On the following day, June 28,McClung was called into the office of General Manager Schnurr.According toMcClung's credited testimony, Schnurr told him that the fronts which McClung hadcut with the pattern reversed were a total loss, and that he was giving him a warningnotice.McClung signed the notice.27 Schnurr then handed McClung his "termina-tion papers."Thereupon, McClung asked, "It was my understanding that it tookthree warning notices before you was [sic] fired?" Schnurr replied, "You just gettwo." 28McClung had received one earlier warning notice on March 15 under the follow-ing circumstances: On a day when both McClung and James Ross had been cuttingMark IV suits, someone had cut some sleeves inside the line called for by thepattern.Both McClung and Ross were separately queried by Schnurr regardingwho was responsible for the error, and each had admitted that one or the other ofthem might have made the mistake.Consequently, since he was not certain whohad been at fault, Schnurr had issued warning notices to both of them.However,at the same time that he issued these warning notices, Schnurr told McClung thathe was "up for promotion," and, as noted above, on the following day, March 16,he offered McClung the job of supervisor over the cutting department.McClung testified that in early 1961 when Respondent first started issuing warningnotices to employees, he was advised by Supervisor Mossor of Respondent's policyin respect to warning notices.According to McClung, Mossor told him at thattime that employees are entitled to two warning notices, and that on the third offense,he is "automatically terminated."McClung's testimony in this respect was corro-borated by employee Mildred McCoy. She testified that about a year ago, Mr.King, who was then Respondent's plant manager, notified her of Respondent'spolicy in respect to warning notices.According to Mrs. McCoy, King said "it wouldtake three [notices to be fired], we would get two and in the third one that wouldbe it."The record also shows that the notices in question contain the followingprinted matter at the top of the notice:EMPLOYEES WARNING NOTICE1stNoticeq2nd NoticeqThe notice read as follows:MARK 4 SUITS(54 FRONTSCUT BACKWARDS) FABRIC TOTAL LOSS. 2NDWARNING. AUTOMATIC TERMINATION.28 Schnurr'sversion of this conversation was slightly different, but since I regardMcClung as reliable, I credit his testimony reported above.Schnurr's version,which I donot credit where it differs from McClung's,was that he told McClung,"I am forced togive you a second warning notice and this notice here will automatically terminate you."McClung then asked, "Don't other people make mistakes?"Schnurr replied,"Yes, they-do."Then McClung said,"I thought you were allowed three warning notices," andSchnurr said,"No, two warning notices and you are terminated automatically." RUBBER FABRICATORS, INC.77The Respondent's testimony in respect to its policy regarding automatictermina-tionafter a certain number of warning notices was inconsistent and vague.VicePresident Zannoni denied that the Respondent had any rule that an employee was tobe automatically terminated after a "certain number of written [warning]notices."However, Schnurr testified that he instituted the rule, that an employee would beautomatically terminated upon receipt of his second warning notice, at or aboutthe time when he first took over management of the Richwood plant (September1961).Schnurr further testified that the rule was flexible, and that if the offensewas sufficiently serious, the employee would be discharged "right then," and withoutany warning.Schnurr admitted that he did not publicize the rule to employees.Moreover, Respondent adduced no testimony that any supervisor publicized the ruleat the time it was allegedly instituted. Indeed, Mossor, the only supervisor whotestified regarding publication of the rule to employees at any time, testified that henotified the employees in the cutting department of the rule, in March 1962, ap-proximately 6 months after the rule was allegedly instituted. In view of my generallack of regard for Mossor's veracity, his failure to offer an explanation why such animportant rule, if promulgated, was not publicized to employees promptly, and hislike failure to explain why such alleged publication was limited to the employeesin the cutting department, the smallest segment of his supervisory responsibility, Ido not believe Mossor's testimony in this regard. Significantly, no employee wascalled by Respondent to corroborate Schnurr's testimony regarding the existence of arule that discharge would be "automatic" upon receipt of a second warning notice.On the foregoing record, it is fairly obvious that Respondent had a rule regardingautomatic termination of employees after a certain number of warning notices, butthat rule antedated Schnurr's accession to management of the Richwood plant, andrequired dismissal not on the second, but on the third offense after two warningnotices.Ibase this conclusion on Mrs. McCoy's uncontradicted testimony thatshe was advised of such a rule by King, Schnurr's predecessor, upon McClung'scredited testimony that he was advised of such a rule by Mossor early in 1961, andon the printed form used by Respondent which provided space for two warningnotices.29For all the foregoing reasons, I do not credit either Schnurr's testimonythat he instituted the rule regarding automatic termination of employees, or thatthe rule was that employees would be terminated concurrently with a second warn-ing notice.In the light of the foregoing it becomes apparent that McClung'sdismissalwas not automatically required by any rule of Respondent.Unquestionably, the Act does not prohibit an employer from discharging anemployee without prior warning or for any reason other than to discourage unionmembership or activities.However, since Respondent had no existing policyrequiringMcClung's "automatic" termination, the assertion of that baseless reasonfor his dismissal suggests that it was utilized as a pretext to conceal the true reasonforMcClung's ouster.That inference is also suggested both by the record ofMcClung's long history of satisfactory employment by Respondent, and by the natureof the incidents for which he was fired.Respondent's Richwood plant was established in July 1959.McClung started towork there in August 1960. In 1961, when Respondent received its contract for the15-man life rafts, only 30 employees worked at Richwood. Later the labor force ex-panded to about 200.Thus,McClung was among the oldest in seniority of Re-spondent's employees.During his 2 years of employment, McClung received suc-,cessive raises which brought hisinitialrate of pay of $1 per hour to $1.35.GeneralManager Schnurr regarded McClung as the most capable in the cutting departmentwhich consisted of four employees30 InMarch 1962 he offered McClung promotionto supervisor of the department. Schnurr knew that the first cutting error for whichMcClung receiveda warning noticewas one which might have been committed byJames Ross.Quite apparently, it could not have been regarded as very serious,31"0Webster's New Collegiate Dictionary (2d ed.) defines the word "warning" as follows:"implies a timely notification that makes avoidance of any situation possible."Obviously,if the situation to be avoided, in this case discharge, befalls concurrently with the notice,there is no "warning."A fortiori,the provision in the form for two warning notices pre-supposes that discharge will not occur until a third offense.30According to Schnurr, this was the reason why McClung was the last of the cuttersto be laid off in April 1962.01Schnurr originally testified that the total cost of the error to Respondent was about$55 for material and $10 for labor.However, he admittedon crass-examination that thedefective sleeves were later cut into smallerpieces and used.Since his original estimateof the cost of this error made no allowance for the material thus saved, it is obviously anExaggerated figure. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDeven if committed by McClung, since it did not deter Schnurr from concurrently of-fering to promote McClung to the position of supervisor.The second error,admittedly made by McClung, involved the fronts of the Mark IV suits, and occurredjust before the completion of Respondent's contract for that product.The materialused for these suits was especially coated pursuant to specifications for the par-ticular contract, so that the material is porous when dry, but seals and becomeswater proof when wet.McClung was able to cut all the suits required to completeRespondent's contract, including replacements for the defective fronts, from thematerial on hand 32Consequently, Respondent was not required to purchase anyadditional material as a result of McClung's error.33 Significantly, although the errorwas discovered by Respondent's supervisor on June 25, the day it was made, McClungwas not discharged until June 28, after he completed cutting the balance of the con-tract.Accordingly, the inference is inescapable that McClung's single error 34 wasnot of such gravity that Respondent was unwilling to entrust him with furthercutting responsibility.Moreover, Respondent did not fire McClung because of thegravity of this error, but only because such termination allegedly was required auto-matically pursuant to Respondent's rules.For all the foregoing reasons, I ampersuaded and conclude that the assertion of the nonexistent two-notice policy forhis "automatic" discharge was a pretext used by Respondent to conceal the realreason for McClung's dismissal.In the light of the pretextual reason asserted, the real motive for McClung'ssummary discharge is not difficult to perceive.As found above, Respondent firstattempted to eliminateMcClung's activities on behalf of the Union by offeringhim promotion to supervisory status on March 16.When this failed because McClungrefused the proffered promotion, Respondent then apparently decided to rid itselfof McClung's advocacy of the Union by dispensing with his services. It did so onApril 3, when it falsely told McClung that he was laid off because of the completionof the life raft contract.As disclosed by the notice of his termination, McClung'sinitial discriminatory layoff was intended to be "permanent."However, after theUnion's defeat at the election on April 26, Respondent undoubtedly believed that itwas now safe to reemploy McClung, and, since he was its most capable cutter,.recalled him to work on May 17, at the same time admonishing him not to engagein further union campaigning or speechmaking.The situation changed, however,on May 21, when the Union filed a charge alleging,inter alia,thatMcClung's layoffwas discriminatory and a violation of the Act.Moreover,McClung apparentlydid not desist from speechmaking, for on May 28, he was admonished in writing for"spending too much time talking." 35 Thus, the Respondent found that it was not yetwholly free of the threat of organization by the Union, and apparently again decidedto permanently rid itself of McClung at the first opportunity which could not beascribed to his unoin advocacy.That opportunity first occurred on June 25, whenMcClung committed the error in cutting.Even then, Respondent did not act im-mediately but waited until he had completed cutting the balance of the fabric fortheMark IV suit, and then ascribed his discharge to an "automatic" dischargepolicy,which I have found above, would not have required McClung'sdismissalunless he committed another error or offense after his second warning. I am,therefore, convinced and find that Respondent's true reason for McClung's dismissalwas his union activity and Respondent's hostility thereto.Accordingly, I concludethat by discharging McClung on June 28 because of his activities on behalf of the12 Schnurr testified that the cost of the-error to Respondent was about $125 for the mate-rialwhich was spoiled, plus another $125 for the material used to recut the fronts, plus$20 to $25 for the extra labor in recutting them.When his attention was directed to thefact that he was counting the cost of the spoiled material twice, he revised his estimateof the loss, eliminated one of the $125 items, and finally testified that the loss was $145to $150. In the light of his attempted inflation of this loss, I do not place much relianceon his final estimate,even as reduced.34Unless used for making additional like suits for the Government, the specially coatedmaterial used to make the Mark IV suits was not readily adaptable to commercial use.Schnurr testified that if the fronts had not been spoiled, he could have made about 12 addi-tional suits and asked permission of the contracting officer to make an over shipment. Inview of my general lack of regard for the reliability of Schnurr's testimony, and hisexaggerations in respect to the extent of Respondent's loss as a result of the two errors,I do not place much credence in this testimony.However, even if true, the acceptance ofsuch an overshipment is purely speculative.34 Schnurr admitted that as far as he knew, the only error made by McClung was theone for which he issued the second"warning" notice.35Respondent's Exhibit No. 10. RUBBER FABRICATORS, INC.79Union, Respondent discriminated in regard to tenure of employment and discouragedmembershipin theUnion, and therebyengaged in unfair labor practices within themeaning of Section 8 (a) (3) and(1) of the Act.D. The alleged discriminatory layoff and failure to recall lames RossRoss was hired by Respondent on September 17, 1961.He worked for 2 weeksin the inspection department, and then was transferred to the cutting department asa clicker operator.36In the latter part of October 1961, after solicitation byMcClung, Ross signed a union authorization card.Thereafter, he attended six orseven union meetings held at the home of McClung's mother.On March 30, 1962, Ross was laid off by General Manager Schnurr, and toldthat "the contract had ended" and that Respondent had no more work for him.Schnurr also told Ross that he would be recalled in 3 or 4 weeks.Concurrently,Ross received a termination notice from Respondent which stated that he was eligiblefor rehire as a clicker operator, that his training was "good," and his "termination[was] due to completion of [the] 15 man raft contract."After his layoff, Ross assisted McClung and Union Representative Misock indistributing union handbills to employees at the plant gate.While so engaged,several of Respondent's supervisors, including Douglas Mullins, supervisor of therepair department, came out of the plant and obtained copies of the handbill.Mullins told Ross that he had been asked to secure a copy by General ManagerSchnurr.Thereafter, although all the other laid-off employees in the cutting de-partment were subsequently called back to work, Ross was never recalled. Someof those who were reinstated had less seniority than Ross.General Manager Schnurr testified that the reason Ross was laid off and neverrecalled was that he had performed all the clicking operations necessary for thecompletion of the Mark V rafts, and that Respondent thereafter had no need forthe full-time services of a clicker operator.Schnurr also testified that all theclicking operations which Respondent required thereafter, were performed by otheremployees in the cutting department whenever they had a free hour or two, andhe further testified that Respondent never replaced Ross with another full-timeclicker operator.The complaint alleges that Ross' layoff and the failure to recall him were motivatedby antiunion considerations.I conclude, although not without some doubts, thatthe evidence is insufficient to sustain this allegation.This conclusion is based onthe following considerations.As found above, at about the time of Ross' layoff Respondent was faced witha shortage of material for the Mark V rafts, and a layoff of some employees wasrequired in the interests of good business management.Respondent laid off notonly Ross, but all of the other employees in the cutting department, and later, ofother departments.There is no evidence that before his layoff, Ross did any morethan sign a card and attend union meetings.Thus, his status in the Union was nodifferent than that of many other employees who also signed union cards, attendedunion meetings,were laid off, and whosetermination is not allegedto have beendiscriminatorilymotivated.Moreover, thereisnoevidence that any employeewas utilized after the layoff in full-time clicking operations 37Under the foregoingcircumstances, although I am persuaded that Respondent had knowledge of Ross'interest in the Union before his layoff,38 I conclude that there is not sufficientevidence that Ross was laid off because of his union membership or activities..We come then to the question of whether Respondent's failure to recall Rosswas discriminatorilymotivatedas allegedin the complaint.There can be nodoubt that after his layoff, whenRossdistributed union handbills at the plant en-trance,Respondent knew that he was a supporter of the Union. The GeneralCounsel suggests that the recall of all the other cutting department employees, in-cluding some with lesser seniority, requires the inference, in the light of Respondent'shostility to the Union, that the failure to reinstate Ross was motivated by antiunion30A clickeris a small machine which,by means of a die, cuts small pieces of fabric ofpredetermined design.37 There was,however,undenied testimony by employee Shirley Truman that some click-ing work on rafts was performed after the layoff.Accordingly, Schnurr's testimony thatRoss had clicked a sufficient number of pieces to complete the raft contract cannot becredited.18 There was no direct evidence of such knowledge. I base this conclusion on Schnurr'sinterrogation regarding the identity of union adherents,Mossor's surveillance of at leastone union meeting, and the small size of both Respondent's plant and the town of Richwood. 8ODECISIONSOF NATIONAL LABOR RELATIONS BOARDconsiderations.Although at first blush, this argument appears persuasive, the recorddoes not support the suggested inference.Ross was the only full-time clickeroperator.The other employees in the cutting department performed other opera-tions.In view of the fact that the recalled employees performed different workthan Ross, and in the absence of any evidence that any reinstated employee wasput to work full time in Ross' job, or that a replacement for him was hired, I regardthe record insufficient to conclude that the failure to recall Ross was discriminatorilymotivated.39IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,.Iwill recommend that it cease and desist therefrom and take certain affirmative:action designed to effectuate the policies of the Act.Having found that the Respondent first discriminatorily laid off, subsequentlyreinstated Earl Gerald McClung, and later discriminatorily discharged and refusedto reinstate him, I will recommend that the Respondent be ordered to offer him im-mediate and full reinstatement to his former or substantially equivalent position,and make him whole for any loss of earnings he may have suffered because of thediscriminations against him by the payment of a sum of money equal to the amounthe normally would have earned as wages from the dates of the discriminations againsthim to the dates of the offers of reinstatement, less his net earnings during saidperiod, with backpay computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289, 291-294.40I shall also recommend that the Respondent make available to the Board uponrequest, payroll and all other records necessary to facilitate the determination ofthe amounts due under this recommended remedy.In view of the nature and extent of the unfair labor practices committed, andbecause discriminatory layoffs and discharges go to the very heart of the Act,41the commission of other unfair labor practices reasonably may be anticipated. Ishall therefore recommend that the Respondent be ordered to cease and desist from"in. any other manner" infringing upon rights guaranteed to employees by Section 7of the Act, in addition to those rights found to have been violated herein.In view of the absence of sufficient evidence that Respondent's layoff of and failureto recall James Ross was motivated by antiunion considerations, I shall recommendthe dismissal of those allegations of the complaint which charge that Respondentthereby engaged in unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.2.By discouraging membership in a labor organization through discrimination inemployment,and byinterferingwith,restraining,and coercing employees in theexercise of their rights underthe Act,the Respondent has engaged in and is engag-ing in unfair labor practices affecting commerce within the meaning of Section8(a) (3) and(1) and Section 2(6) and(7) of the Act.3.TheGeneral Counsel has failed to establish by a preponderance of the evidencein the record that the Respondent's layoff of and failure to recall James Ross wasmotivated by antiunion considerations.39 Inso concluding, I have given consideration to the fact that the reason given for Ross'layoff (completion of the Mark V contract) was not correct, and thus, possibly pretextual.However, I regard the fact thatRoss was neverreplaced by a full-time clicker operatoras conclusive that thelayoff andfailure to recall Ross was economically justified andmotivated.40Backpay shallincludethe payment of interest at the rate of 6 percent per annum tobe computed in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.11N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4). RUBBER FABRICATORS, INC.81RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that the Respondent, Rubber Fabricators,.Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, and activities on behalf of, United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO, or any other labororganization of its employees, by laying off, discharging or refusing to reinstate anyemployee, or in any other manner discriminating in regard to hire or tenure ofemployment, or any term or condition of employment.(b)Threatening employees with shutting down the plant or with other economicsanctions, or offering employees promotion or other economic benefits, to discourageunion affiliation or adherence.(c)Engaging in surveillance of union meetings or activities.(d) Prohibiting or restricting employees from talking about unions or fromengaging in union activities in the plant during nonworking hours.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,.or any other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from engaging.in such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Offer to Earl Gerald McClung immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of earnings he may have sufferedas a result of the discrimination against him, as provided in "The Remedy" sectionof the Intermediate Report.(b) Preserve and, upon request, make available to the Board or its agents, allpayroll and other records, as set forth in "The Remedy" section of the IntermediateReport.(c) Post at its plant at Richwood, West Virginia, copies of the attached noticemarked "Appendix A." 42Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being duly signed by a representative ofthe Respondent, be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Ninth Region, in writing, within 20 days.from the date of the receipt of this Intermediate Report and Recommended Order,what steps it has taken to comply herewith.43I further recommend the dismissal of the complaint insofar as it alleges that bylaying off and failing to recall James Ross, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.+2 In the event that this Recommended Order he adopted by the Board; the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United States.Court of Appeals, Enforcing an Order" shall be substituted for the words "A Decision,and Order."43 In the event that this Recommended Order .be adopted by the Board; this provisionshall be modified to read: "Notify said Regional Director, in writing, within YO days fromthe date 'of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of UnitedRubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, or any 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization,by laying off,discharging or refusing to reinstateany of our employees or inany othermanner discriminating against our em-ployees in regard to their hire or tenure of employment,or any termor condi-tion of employment.WE WILL NOTthreaten our employeeswith shutting down ourplant orwithother economic sanctions,nor will we offer our employees promotion orother economic benefits, to discourage their union affiliation or adherence.WE WILL NOTengage in surveillance of union meetingsor activities.WE WILL NOT prohibit or restrictour employees from talking about unionsor from engaging in unionactivitiesin our plantduring nonworking hours.WE WILL NOT in any othermanner interferewith, restrain,or coerce ouremployees in the exerciseof their right to self-organization,to form labororganizations,to join or assist UnitedRubber, Cork,Linoleum and PlasticWorkersof America,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing,and toengage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrainfrom any orall suchactivities.WE WILLoffer to EarlGerald McClungimmediate and full reinstatementto his former or substantially equivalent position,without prejudice to anyseniority or otherrights andprivilegespreviously enjoyed, andmake himwhole forany lossof pay sufferedas a result of the discriminations against him.All our employees are free to become or remain, or to refrain from becoming orremaining,members ofUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, or any other labororganization.RUBBER FABRICATORS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-Wewill notify any of the above-named employees presently serving inthe ArmedForces of the United States of their right to full reinstatement upon ap-plication in accordancewith the Selective Service Act after discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice, TransitBuilding,Fourthand Vine Streets, Cincinnati2,Ohio, Telephone No. Dunbar1-1420, if theyhave any questions concerning this notice or compliancewith itsprovisions.International Ladies Garment Workers'Union,AFL-CIOandFederation of Union Representatives.Cases Nos. 2-CA-7857-1and 2-CA-7923.April 18, 1963DECISION AND ORDEROn August 10, 1962, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engagingin certain unfairlabor practices and had not engaged in others, and recommendingthat it cease and desist from the unfair labor practices found, andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the General Counsel, the Respondent, and theCharging Party filed exceptions to the Intermediate Report togetherwith supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thesecases toa three-142 NLRB No. 10.